DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions 
2.	Applicant’s election of Group I (claims 1-2, 4-5, 7-8, 10-16, 18-21, 28-30, 37-38, 40-41, 48, 64, 66, 68-69, 71, 79, 82, 89, 95, 97-98, 114, drawn to an immunomodulatory fusion protein-metal hydroxide complex) in the reply filed on 2/23/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6, 42-43, 45-47, 49-51, 53-54, 56-57, 60-63, 99-104, 110, and 119, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
In response to the requirement for a species election set forth on 5/3/2022, Applicant elected species I of kinase: Fam20C; species II of kinase target motif: phosphoserine; species III of metal hydroxide-binding peptide: SEQ ID NO:131; species IV of metal hydroxide: aluminum hydroxide; species V of immunomodulatory domain: cytokine, IL-12; on 6/2/2022.
Claims 1-2, 4-5, 7-8, 10-16, 18-21, 28-30, 37-38, 40-41, 48, 64, 66, 68-69, 71, 79, 82, 89, 95, 97-98, 114, are under consideration by the Examiner.
	Claims 3, 9, 17, 22-27, 39, 44, 52, 55, 58-59, 65, 67, 70, 72-78, 80-81, 83-88, 90-94, 96, 105-109, 111-113, 115-118, and 120-142 have been canceled.
Information Disclosure Statement
3. 	The information disclosure statements (IDS) submitted on 9/17/2020, and 4/15/2021, are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  

Specification
4.	The disclosure is objected to because of the following informalities:    The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see page 146, second paragraph, line 2).  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(a), lack of written description
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5a.	Claims 1-2, 4-5, 7-8, 10-16, 18-21, 28-30, 37-38, 40-41, 48, 64, 66, 68-69, 71, 79, 82, 89, 95, 97-98, 114 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The claims encompass an “an immunomodulatory fusion protein-metal hydroxide complex comprising an immunomodulatory domain, a metal hydroxide-binding peptide comprising a kinase motif, and a metal hydroxide”. The claims, however, do not require that the “immunomodulatory fusion protein-metal hydroxide complex” recited in claim 1 possess any particular conserved structure, or other distinguishing feature.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, and any combination thereof.  In this case, the only factor present in the claim that is sufficiently disclosed is a recitation of a desired activity.  The specification does not identify any particular portion of the structure, nor does it provide a disclosure of structure/function correlation.  The distinguishing characteristics of the claimed genus for the antigens or the targeting means are not described.  Accordingly, the specification does not provide adequate written description of the claimed genus of antigens or targeting means.
	To satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Cath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 [41 USPQ2d 1961] (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention”); In re Gosteli, 872 F.2d 1008, 1012 [10 USPQ2d 1614] (Fed. Cir. 1989) (“the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed”). Thus, an applicant complies with the written-description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572.
See University of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424 (DC WNY 2003) and University of Rochester v. G.D. Searle & Co. et al. CAFC [(03-1304) 13 February 2004]. In University of Rochester v. G.D. Searle & Co. a patent directed to method for inhibiting prostaglandin synthesis in human host using an unspecified compound, in order to relieve pain without side effect of stomach irritation, did not satisfy written description requirement of 35 U.S.C. §112, since the patent described the compound's desired function of reducing activity of the enzyme PGHS-2 without adversely affecting PGHS-1 enzyme activity, but did not identify said compound, since invention consists of performing “assays” to screen compounds in order to discover those with desired effect. The patent did not name even one compound that assays would identify as suitable for practice of invention, or provide information such that one skilled in art could identify suitable compound. And since specification did not indicate that compounds are available in public depository, the claimed treatment method cannot be practiced without compound. Thus, the inventors cannot be said to have “possessed” claimed invention without knowing of a compound or method certain to produce compound. Thus, said patent constituted an invitation to experiment to first identify, then characterize, and then use a therapeutic a class of compound defined only by their desired properties.
	Therefore, the full breadth of the claims fails to meet the written description provision of 35 U.S.C. §112, first paragraph.  In the instant case, for example, Applicants have failed to describe “an immunomodulatory fusion protein-metal hydroxide complex” which is encompassed by claim 1. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision.
To demonstrate possession of a product, one must provide substantially more than the description of its activity. What is required is an established nexus between the structure and function of the product.  The instant specification fails to show possession of the claimed products encompassed by independent claim 1 as of the effective filing date of the instant application.  
As stated in M.P.E.P. § 2163(II)(A)(3), a specification may describe an actual reduction to practice by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. Cooper v. Goldfarb, 154 F.3d 1321, 1327, 47 USPQ2d 1896, 1901 (Fed. Cir. 1998). See also UMC Elecs. Co. v. United States, 816 F.2d 647, 652, 2 USPQ2d 1465, 1468 (Fed. Cir. 1987) (“[T]here cannot be a reduction to practice of the invention ... without a physical embodiment which includes all limitations of the claim.”); Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 593, 44 USPQ2d 1610, 1614 (Fed. Cir. 1997) (“[A] reduction to practice does not occur until the inventor has determined that the invention will work for its intended purpose.”); Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1578, 38 USPQ2d 1288, 1291 (Fed. Cir. 1996) (determining that the invention will work for its intended purpose may require testing depending on the character of the invention and the problem it solves).
Whereas a reduction to practice of an uncomplicated invention such as a simple mechanical or electrical device can be achieved by merely providing a diagram of the device wherein one skilled in the relevant art can predict the likely operability of the device by reviewing the diagram, the operability of the claimed invention cannot be predicted by merely reviewing diagrams or illustrations.  In the instant case, Applicant has provided none of these for all “immunomodulatory fusion protein-metal hydroxide complexes” encompassed by independent claim 1.  Consequently, Applicant has failed to demonstrate possession of the claimed product as of the earliest effective filing date of the instant application.
With respect to the demonstration of a reduction to practice of a generic invention, MPEP 2163(II)(A)(3)(ii) states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  
The above position is further supported by In re Clarke, 148 USPQ 665, (CCPA 1966), which held that;
“It appears to be well settled that a single species can rarely, if ever, afford support for a generic claim.  In re Soll, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867, 117 F.21 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of a small genus such as halogens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably large number of reductions to practice would probably be necessary.”
In the instant case, Applicant has failed to demonstrate possession of all “immunomodulatory fusion protein-metal hydroxide complexes” as recited in independent claim 1.  

Claim Rejections - 35 U.S.C. § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6a.	Claims 1-2, 4-5, 7-8, 10-16, 18-21, 28-30, 37-38, 40-41, 48, 64, 66, 68-69, 71, 79, 82, 89, 95, 97-98, 114, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	Claim 1 is vague and indefinite for several reasons.
Claim 1, line 1, is vague and indefinite because it recites the term “an immunomodulatory domain”. The metes and bounds of this term are unclear. The specification on pages 10-11 discloses:
 “In any of the foregoing or related aspects, the immunomodulatory domain comprises one or more selected from a cytokine, a chemokine, an activating ligand/receptor, an inhibitory ligand/receptor, or a combination thereof. 
In any of the foregoing or related aspects, the immunomodulatory domain comprises one or more cytokines. In some aspects, the cytokine is a human gamma common chain receptor interleukin selected from IL-2, IL-4, IL-7, IL-9, IL-13, IL-15, IL-15/IL-15RA, IL-21, and a combination thereof. In some aspects, the cytokine is IL-2. In some aspects, the cytokine is IL-15/IL15RA. In some aspects, the cytokine is a human IL-12 family member selected from IL-12 (p35), IL-12 (p40), IL- 12(p35)/IL-12(p40), IL-23, IL-27, IL-35, and a combination thereof. In some aspects, the cytokine is a single chain fusion of IL-12(p35)/IL-12(p40). In some aspects, the cytokine is a human IL-1 family member selected from IL-1, IL-18, IL-33, and a combination thereof. In some aspects, the cytokine is IL-18. In some aspects, the cytokine is selected from TNFα, INFα, IFN-γ, GM-CSF, FLT3L, G-CSF, M-CSF, and a combination thereof. 
10Attorney Docket: MITN-054
In any of the foregoing or related aspects, the immunomodulatory domain comprises one or more chemokines. In some aspects, the chemokine is selected from LIF, MIP-2, MIP-lα, MIP-1β, CXCL1, CXCL9, CXCL10, MCP-1, Eotaxin, RANTES, LIX and a combination thereof. In some aspects, the chemokine is selected from CCL3, CCL4, CCL5, Eotaxin and a combination thereof. 
In any of the foregoing or related aspects, the immunomodulatory domain comprises one or more activating ligands/receptors. In some aspects, the activating ligand/receptor is selected from a TNF superfamily, a CD28 receptor superfamily, a B7 ligand family, and a T cell receptor. In some aspects, the activating ligand/receptor is a TNF superfamily ligand selected from TNF-alpha, CD40L, 4-1BBL, 0X40, and a combination thereof. In some aspects, the activating ligand/receptor is a TNF superfamily receptor and the immunomodulatory domain comprises an antibody or antigen binding fragment thereof selected from an anti-TNFR1 antibody, an anti-TNFR2 antibody, an anti-CD40 antibody, an anti-4-1BB antibody and an anti-0X40 antibody. In some aspects, the activating ligand/receptor is a CD28 superfamily member or a B7 family member selected from ICOS ligand, CD80, and CD86, and a combination thereof. In some aspects, the activating ligand/receptor is a CD28 superfamily member and the immunomodulatory domain comprises an antibody or antigen binding fragment thereof selected from an anti-ICOS antibody and an anti-CD28 antibody. In some aspects, the activating ligand/receptor is a T cell receptor and the immunomodulatory domain comprises an antibody or antigen binding fragment thereof selected from an anti-CD3γ antibody, an anti-CD3δ antibody, an anti-CD3ζ antibody, and an anti-CD3ε antibody. 
In any of the foregoing or related aspects, the immunomodulatory domain comprises one or more inhibitory ligands/receptors. In some aspects, the inhibitory ligand/receptor is selected from a CD28 receptor superfamily, a TNF superfamily, and a checkpoint inhibitor. In some aspects, the inhibitory ligand/receptor is a CD28 superfamily member and the immunomodulatory domain comprises an antibody or antigen binding fragment thereof selected from an anti-PD-1 antibody, an anti-PD-L1 antibody, an anti-PD-L2 antibody, an anti-CTLA4 antibody. In some aspects, the inhibitory ligand/receptor is a TNF superfamily member and the immunomodulatory domain comprises an antibody or antigen binding fragment selected from an anti-TIGIT antibody and an anti- BTLA antibody. In some aspects, the inhibitory ligand/receptor is a TNF superfamily member and the immunomodulatory domain comprises an antibody or antigen binding fragment that is an anti- TIGIT antibody. In some aspects, the inhibitory ligand/receptor is a checkpoint inhibitor and the immunomodulatory domain comprises an antibody or antigen binding fragment selected from an anti- VISTA antibody, an anti-TIM-3 antibody, an anti-LAG-3 antibody, an anti-CD47 antibody, and an anti-SIRPα antibody.” 

It is suggested that the claim be amended to recite the “immunomodulatory domain” for which there is a basis in the instant specification, to obviate this rejection.
Claim 1, line 4, is vague and indefinite because it recites the term “a metal hydroxide-binding peptide”. The metes and bounds of this term are unclear. It is suggested that the claim be amended to recite the “metal hydroxide-binding peptide” for which there is a basis in the instant specification, to obviate this rejection.
Claim 1, lines 4-5, is rejected as vague and indefinite because it recites “at least one kinase target motif of a secretory pathway kinase”. The metes and bounds of this term are unclear. It is suggested that the claim be amended to recite the specific “kinase target motif” and “secretory pathway kinase” for which there is a basis in the instant specification, to obviate this rejection.
Claim 1, line 7, is rejected as vague and indefinite because it recites “stabilizing domain”. The metes and bounds of this term are unclear. It is suggested that the claim be amended to recite the specific “stabilizing domains” for which there is a basis in the instant specification, to obviate this rejection.
Claim 1, line 8, is rejected as vague and indefinite because it recites “a metal hydroxide”. The metes and bounds of this term are unclear. It is suggested that the claim be amended to recite the specific “metal hydroxides” for which there is a basis in the instant specification, to obviate this rejection.
Regarding claim 7, line 3, the term "optionally" renders the claim indefinite because it is unclear whether the limitation following the term are intended to be part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 8, lines 4 and 6, the term "optionally" renders the claim indefinite because it is unclear whether the limitation following the term are intended to be part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10, lines 2-3, is vague and indefinite because it recites the term “about”. The metes and bounds of this term are unclear because “about 10-50…amino acids”, for example, can encompass, 1 amino acid or 100 amino acids. It is suggested that the term “about” be deleted from the claim to obviate this rejection.
Regarding claim 13, line 4, the term "optionally" renders the claim indefinite because it is unclear whether the limitation following the term are intended to be part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 15, line 3, the term "optionally" renders the claim indefinite because it is unclear whether the limitation following the term are intended to be part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 29, line 5, the term "optionally" renders the claim indefinite because it is unclear whether the limitation following the term are intended to be part of the claimed invention.  See MPEP § 2173.05(d).
Claim 40, line 3, is vague and indefinite because it recites the term “about”. The metes and bounds of this term are unclear because “about 1-20…phosphoserine residues”, for example, can encompass, 1 phosphoserine residue or 50 phosphoserine residues. It is suggested that the term “about” be deleted from the claim to obviate this rejection.
Regarding claim 48, the term "optionally" renders the claim indefinite because it is unclear whether the limitation following the term are intended to be part of the claimed invention.  See MPEP § 2173.05(d).
Claims 64 and 68 are vague and indefinite because they recite a “polypeptide” based only on its function on an immune cell. The metes and bounds of this “polypeptide” are unclear.
Claim 69 is vague and indefinite because it is unclear how “an activating ligand/receptor” and “an inhibitory ligand/receptor” combination can be present at the same time in the same immunomodulatory domain to obtain either activation or inhibition of an immune cell.
Claim 79, line 4, is improper because the chemokine “Eotaxin” has been listed twice in the list of chemokines in the claim.
Claim 82 is vague and indefinite because it recites both the ligand/receptor and the antibody to the ligand/receptor in the same immunomodulatory domain as activating ligand/receptor.
Claim 114 is rejected as vague and indefinite because it recites “for treating or delaying progression of cancer or reducing or inhibiting tumor growth in a subject….…”. Claim 114 is a product claim and there is improper recitation of a product and treatment using the product recited in the claim. The claim is confusing because it is unclear how the intended use further limits the product. The expression “treating or delaying progression” does not change the nature of a composition. Dependent claims, as in claim 114, do not further limit a claim to a pharmaceutical composition (see claim 98) if they merely further define the intended use. Therefore, claim 114 is rejected as vague and indefinite because it recites the intended use of the pharmaceutical composition.
	Claims 2, 4, 5, 11-16, 18-21, 28-30, 37-38, 40, 66, 71, 89, 95, 97-98, are rejected as vague and indefinite insofar as they depend on the above rejected claims for their limitations. 
Conclusion
	No claim is allowed.
	Claims 1-2, 4-5, 7-8, 10-16, 18-21, 28-30, 37-38, 40-41, 48, 64, 66, 68-69, 71, 79, 82, 89, 95, 97-98, 114 are rejected.


Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646